Smith, C. J.,
delivered the opinion of the court.
The decree appealed from was rendered on the 20th day of January, 1920, the appeal bond was filed and approved on the 8th day of March, 1920. Citation was served on April 28, 1921, and the record in the causes was filed in this court on the 14th day of May, 1921, more than thirteen months after the filing of the appeal bond.
The appeal is not bárred by the statute of limitations for the reason that the bond was filed within the time allowed by law therefor, and the filing of an appeal bond stops the running of the statute of limitations. Farrish v. Davis, 86 So. 713. No excuse, however, is given for the delay of more than thirteen months in filing the record after the appeal bond was given; consequently under section 4921, Code of 1906 (Hemingway’s Code, section 3197), the appeal must be dismissed. Y. & M. V. R. R. Co. v. McGraw, 118 Miss. 850, 80 So. 331.

Motion sustained.